DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/16/2021 have been fully considered but they are not persuasive. Applicant argues that the prior arts do not read on the claimed limitations because the prior arts do not label the beams as being 2 different types, one for driving and the other for sensing. The claimed invention teaches that the 2 beams have separate roles. This argument and claim language is interpreted as function language. The prior arts both teach a first beam and second beam, the beams interact in a crossing manner and the beams are driven at a frequency and also measure the vibration. Although the prior arts do not specifically label the first beam as the driving beam and second beam as the sensing beam does not mean that the prior arts do not teach the invention in view of the claim language. Both the claimed invention and prior art utilize a first and second beam, which are driven and used for sensing, which function as a substance sensing element. Karabacak teaches a first and second beam in Figure 2, it shows the beams arranged in the crossed formation in Figure 4 and shows that a beam can have a transducer at each end near the clamp. Paragraph [0073] then teaches “The advantage of having two or more separate clamps can be further exploited to integrate two or more separated transducers, one in each clamp. The split approach will allow for decoupling of the actuation and sensing mechanisms, providing lower cross-talk between the transduction scheme”. Based on the figures and teachings, one of ordinary skill in the art could have placed a single transducer on each the first beam and second beam. Nonetheless, the device in the prior art is structurally . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claims 8 and 9 are unclear. The phrase “formed on both the ends of the one beam of the first beam and the second beam is formed on the one beam” is extremely unclear. Based on the claim language, it appears as though the first beam and second beam are now being labeled as “one beam”. Also the claim reads as if the electrodes from both first beam and second beam are formed on the “one beam”. Examiner suggests clarifying what is meant by “one beam” which is not prevalent in claims 9 and 10. Examiner is unsure of the “one beam” is the combination of the first and second beam, or if applicant is now labeling the structure differently. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabacak US 20100000292 in view of Huffman US 20120270352.
As to claim 1, Karabacak teaches “A substance detecting element (Abstract) comprising: a plate-shaped beam that comprises a piezoelectric element ([0036]; [0072]), and supporting a substance adsorption film to which a substance to be detected adheres (Abstract), and the beam having a vibration frequency that is varied due to adhesion of the substance to the substance adsorption film (Abstract); provided with an electrode on at least one of both the ends and an elongated plate-shaped second beam and provided with the detection electrode on at least one of both the ends (Figure 3; [0073]), the second beam intersecting the first beam (Figure 4B), the electrode provided on the first beam applies a voltage to the piezoelectric element to vibrate and deform the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071] teaches “The integrated electronics can consist of one or more detectors, for example displacement detector(s) as well as one or more actuators to induce structural motion for realizing vibration at a resonance frequency, at the fundamental or higher vibration mode of the structure. The transducers can be placed on any interface. The actuator can be a part of the displacement measurement transducer or it can be separately located, preferably at another clamp. Separation of the actuator and detector can allow for enhanced precision in detecting structural vibrations”), and the electrode provided on the second beam detects information about a vibration frequency of the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071]).” Karabacak does not explicitly teach a through-hole and beam extending across a though-hole.
Huffman teaches “a supporting substrate in which a through-hole is disposed (Figure 9, #110 is a substrate with through-hole #115); the beam extending from an edge of the through-hole toward an opposite edge to close a part of the through-hole, wherein the beam comprises an elongated plate-shaped first beam having both ends fixed to edges of the through-hole and having both ends fixed to edges of the through-hole (Figure 9, #142 and #141 are anchor points for the beams that pass through the hole; [0036]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Huffman with Karabacak. A cavity in MEMS devices are well known. The cavity allows for deflection of the flexible beams. This ensures an accurate measurement. 

As to claim 4, Karabacak teaches “wherein at least one of the first beam or the second beam is provided with the electrode on each of both the ends thereof fixed to the edges of the (Figure 3; [0071] teaches “The transducers can be placed on any interface”. Therefore the electrodes can be placed as needed by the user; [0073]).”
Huffman teaches “fixed to the edges of the through-hole (Figure 9).”

As to claim 5, Huffman teaches “wherein a width of a coupling portion of the first beam and the second beam is set to be wider than widths of portions of the first beam and the second beam other than the coupling portion ([0007]; Figure 4; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the widths of known elements as desired. The prior art teaches the criticality of width and how it effects compliance. Based on this, the alteration of the widths is simply an obvious design choice. 

As to claim 6, Huffman teaches “wherein a width of the first beam is set to be wider than a width of the second beam ([0007]; Figure 4; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the widths of known elements as desired. The prior art teaches the criticality of width and how it effects compliance. Based on this, the alteration of the widths is simply an obvious design choice. 

As to claim 7, Karabacak teaches “wherein the first beam and the second beam are orthogonal to each other (Figure 4).”

As to claim 11, Karabacak teaches “wherein the first beam and the second beam are coupled to each other at respective middles of the first beam and the second beam (Figure 4B).”

As to claim 12, Karabacak teaches “wherein a width of the electrode along the width of the first beam is set to be wider than a width of the electrode along the width of the second beam (Figure 3 teaches the transducers. Altering the size and shape of the transducers only requires routine skill in the art. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)).”

As to claim 14, Karabacak teaches “wherein the electrode provided on the first beam and the electrode provided on the second beam are each formed to straddle a corresponding edge of the through-hole. (Figure 3 teaches the transducers. Altering the size, shape and location of the transducers only requires routine skill in the art).”


Claims 8, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabacak US 20100000292 in view of Huffman US 20120270352 in further view of Yamanaka US 20150301075.
As to claim 8, Karabacak and Huffman teach “electrodes form on both the end of one beam of the first beam and second beam is formed on one beam (Figure 3 shows electrodes on both ends of a beam. These electrodes can be placed according to the user as seen in [0071]). The prior arts teach wiring but do not explicitly teach the location of the claimed wires and leads.
Yamanaka teaches “wherein a lead wire that connects the electrodes formed on both the ends of one beam of the first beam and second beam is formed on one beam, and a lead wire that is electrically connected one electrode of the electrodes formed on both ends of the one beam is drawn to outside of the one beam ([0059] and [0105]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Yamanaka with Huffman and Karabacak. It is known in the art to have wires and leads connect to one another in order for the detection signal to be transmitted to a controller or processor. All of the prior art teach the concept of wiring since it is well understood in the art. The wiring pattern is dependent on the movement of the elements and application of the sensor, and wiring involves routine skill in the art. Furthermore, the claimed invention does not provide any criticality for the claimed wiring patterns, therefore is merely a design choice. 

As to claim 9, Karabacak teaches “electrodes, first beam ([0036]; Figure 4B).”
([0059] and [0105]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Yamanaka with Huffman and Karabacak. It is known in the art to have wires and leads connect to one another in order for the detection signal to be transmitted to a controller or processor. All of the prior art teach the concept of wiring since it is well understood in the art. The wiring pattern is dependent on the movement of the elements and application of the sensor, and wiring involves routine skill in the art. Furthermore, the claimed invention does not provide any criticality for the claimed wiring patterns, therefore is merely a design choice. 

As to claim 15, Yamanaka teaches “wherein one electrode of a plurality of the electrodes formed on both the ends of the second beam is connected to a lead wire drawn to outside of the second beam ([0059] and [0105]).”

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the combination of prior arts teach the through-hole and beams, there is no evidence that teaches a single substrate with multiple through-holes with beams. Such a modification would require multiplying the modification taught by the prior arts, which would not be obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863